DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 6/17/2021 have been fully considered, but are moot in view of the new grounds of rejections based upon the newly-relied upon Aoki and Chen references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase:  “when the optical components contact with the upper surface of the first plate and the side surface of the second plate”.  However, it is not understood what is meant by the term “when”.  Claim 1 is a device claim, and thus relates to structure rather than process.  The term “when” implies that there is a condition that must be satisfied for a 
It is believed that the newly-added claim language is intended to further limit the structure of the device, and thus, for examination, this phrase will be treated as:  “wherein the optical components contact 
Claims 2-4 inherit the deficiencies of Claim 1.
Claim 4 recites:  “the corner portion”.  However, there are two earlier-recited corner portions:  the corner portion which is formed by two non-parallel side surfaces of the second plate (Claim 1), and the corner portion of the step (Claim 4).  Thus, it is unclear which corner portion is being referred to.  For examination, this phrase will be treated as:  “the corner portion of the step”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al., US 2002/0071188 (cited in the IDS of 6/17/2021).
Regarding Claim 1, as best understood, Aoki discloses:  A positioning member for positioning optical components, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a laminated body in which a plurality of thin metal plates is laminated (lower plate 11 and upper plate 12 which are both steel; paragraphs [0031], [0035] and FIG. 3 of Aoki);
wherein positioning the optical components is performed by an upper surface of a first plate forming the laminated body and a side surface of a second plate disposed on the first plate when the optical components contact with the upper surface of the first plate and the side surface of the second plate (lower plate 11 is used to fix a crystal 14 and a prism 15, while the upper plate 12 is used for positioning of the crystal 14 and the prism 15 on the lower plate 11, wherein the crystal 14 and prism 15 are in contact with an upper surface of lower plate 11 and an side surface of upper plate 12; paragraphs [0030], [0038], [0039] and FIGS. 1-5 of Aoki); and
in a corner portion which is formed by two non-parallel side surfaces of the second plate for positioning the optical components, a cutout portion including the corner portion is provided (in a corner portion formed by two non-parallel side surfaces of upper plate 12, a cutout portion is provided; note the semi-circular notch in upper plate 12 shown in FIGS. 1, 2, 4, 5 of Aoki).

Regarding Claim 2, Aoki discloses:  A polarization beam combining module that combines a plurality of light waves having different planes of polarization (laser diode LD2 emits a polarization beam having a polarization plane orthogonal to that of the polarization beam emitted from laser diode LD1; paragraph [0047] and FIGS. 1-4 of Aoki), comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
the positioning member according to claim 1 (the optical module 1 comprising lower plate 11 and upper plate 12 [and having crystal 14 and prism 15 thereon]; FIGS. 1-5 of Aoki); and
the plurality of optical components (crystal 14 and prism 15; FIGS. 1-5 of Aoki);
wherein said optical components are used for polarization beam combining (optical module 1 is a polarization beam combiner, whereby optical module 1 combines and delivers polarization beams emitted from the laser diodes LD1 and LD2 by combining the beams in the crystal 14; paragraphs [0023], [0047] and FIGS. 1-5 of Aoki); and
all of the optical components are disposed on the one positioning member (crystal 14 and prism 15 are disposed on the optical module 1; FIGS. 1-5 of Aoki).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Chen, US 2016/0238790.
Regarding Claim 3, Aoki does not appear to explicitly disclose:  wherein polarization beam combining is performed for each of a plurality of light waves having different wavelengths.
Chen is related to Aoki with respect to polarized beam combining.
Chen teaches:  wherein polarization beam combining is performed for each of a plurality of light waves having different wavelengths
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select different wavelengths of light, as in Chen, for the light beams of Aoki because the combining of different wavelengths enables wavelength division multiplexing, which results in high-speed and large-capacity data transmission in optical communications, as taught in paragraph [0003] of Chen.

Allowable Subject Matter
Claim 4, as best understood, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and to overcome the 35 USC 112(b) rejections explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 4, although the prior art discloses various polarizing beam combining modules, including: 


    PNG
    media_image1.png
    240
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    145
    574
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:


    PNG
    media_image4.png
    25
    550
    media_image4.png
    Greyscale


Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872